Citation Nr: 0528236	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-18 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee on a direct and secondary basis.

2.  Entitlement to service connection for a skin rash.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
herniated nucleus pulposus, L4-5 with marked degenerative 
changes and scoliosis on a direct and secondary basis.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hip and right leg disability on a direct and secondary 
basis.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
gross conversion, hysterical type, personality, claimed as 
nervousness and difficulty talking.

6.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran also appears to have raised the issue of service 
connection for pains in his head, though this is not clear.  
This issue, in any event, is not currently developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate clarification and action, if 
needed. 

The issue of entitlement to service connection for herniated 
nucleus pulposus, L4-5 with marked degenerative changes and 
scoliosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran's degenerative joint disease of the left knee 
did not have its onset during active duty and is not 
otherwise related to his service from September 1941 to 
October 1945.

3.  The veteran does not have a skin rash that had its onset 
during active duty or that is otherwise related to his 
service from September 1941 to October 1945.

4.  The RO denied service connection for a back disorder in 
an August 1947 rating decision and properly notified the 
veteran, who did not initiate an appeal of that decision.  
Since this denial, the veteran has repeatedly attempted to 
reopen his claim for service connection for a back disorder.  

5.  Evidence received since the July 1996 Board decision 
regarding the veteran's claim for service connection for a 
back disorder is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim.

6.  The RO denied service connection for a right leg and 
right hip disorder in a July 1979 rating decision and the 
Board confirmed the RO's denial of the veteran's claim in a 
November 1980 decision   Since this denial, the veteran has 
repeatedly attempted to reopen his claim for service 
connection for a right leg and right hip disorder.  Board 
decisions dated in June 1985 and July 1996 declined to reopen 
the veteran's claims based on failure to submit new and 
material evidence.

7.  Evidence received since the July 1996 Board decision 
regarding the veteran's claim for service connection for a 
right leg and right hip disorder is cumulative of evidence 
previously of record and does not raise a reasonable 
possibility of substantiating the claim.    

8.  The RO denied service connection for gross conversion-
hysterical type, personality in an October 1975 rating 
decision and properly notified the veteran, who did not 
initiate an appeal of that decision.

9.  Evidence received since the October 1975 decision 
regarding the veteran's claim for service connection for 
gross conversion-hysterical type, personality is cumulative 
of evidence previously of record and does not raise a 
reasonable possibility of substantiating the claim.

10.  The veteran is service connected for residuals of injury 
to the right knee with degenerative arthritis, evaluated as 
10 percent disabling, and medial and lateral laxity of the 
right knee associated with residuals of injury to the right 
knee, evaluated as 10 percent disabling.  A combined 
disability evaluation of 20 percent is in effect.  These 
evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

11. The veteran's service connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The veteran's degenerative joint disease of the left knee 
was not incurred or aggravated in service and is not 
proximately due to or the result of his service connected 
right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Service connection for a skin rash is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).

3.  The rating decisions of August 1947 and October 1975 are 
final.  Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008; 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1975); 38 U.S.C. § 709 (1946); 38 
U.S.C. § 4005(c) (1970).
4.  The Board's decision of November 1980 is final.  
38 C.F.R. § 19.104 (1979), 38 U.S.C. § 4004(b) (1976).

5.  New and material evidence has been received since the 
July 1996 Board decision to reopen a claim for service 
connection for herniated nucleus pulposus, L4-5 with marked 
degenerative changes and scoliosis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).

6.  No new and material evidence has been received since the 
July 1996 Board decision to reopen a claim for service 
connection for a right leg and right hip disorder.  38 
U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

7.  No new and material evidence has been received since the 
October 1975 rating decision to reopen a claim for service 
connection for gross conversion, hysterical type, 
personality, claimed as nervousness and difficulty talking.  
38 U.S.C.A.  § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

8.  The criteria for assignment of a total disability rating 
based on individual unemployability have not been met. 38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Degenerative Joint Disease of the Left Knee

The veteran does not claim (and the record does not show) 
that a left knee disorder was present or is otherwise related 
to service.  Instead, the veteran contends that service 
connection for a left knee disorder is warranted on a 
secondary basis as secondary to his service connected right 
knee disorder. 

Service medical records are negative for a left knee disorder 
in service.  The first showing of a left knee disorder in the 
claims folder is in a VA X-ray report, dated in November 
2002, approximately 57 years after discharge from service.  
This report shows degenerative joint disease of the left 
knee.       

The veteran was afforded a VA examination in November 2002.  
The examiner was specifically asked to specify whether the 
veteran has a left knee disorder, and if so, whether it is 
due to his service connected right knee disorder.  During the 
examination the examiner elicited a history from the veteran 
of his left knee disorder and his service connected right 
knee disorder.  The veteran reported that his left knee has 
"worn out from giving to the right knee."  

Based upon this examination and X-rays taken in conjunction 
with the examination, the examiner diagnosed the veteran with 
severe degenerative joint disease of the left knee.  The 
examiner concluded that the veteran's left knee disorder was 
not etiologically related to his service connected right knee 
disorder.  The examiner stated that it was more likely that 
the left knee disorder had developed over the years due to 
longstanding wear and tear in the 80 year old veteran who 
weighed 270 pounds.  The Board must find this medical opinion 
to be of great probative value and clearly provides very 
negative evidence against the veteran's central theory in 
this case.  

Given the evidence of record, the Board finds that service 
connection for a left knee disorder secondary to the service 
connected right knee disorder is not warranted.  The November 
2002 VA examiner specifically opined that the veteran's left 
knee is not related to his service connected right knee 
disorder.  There is no contrary medical evidence of record.  
The service records and post-service records only provide 
more evidence against this claim as they indicate a disorder 
that began many years after service with no association to a 
service connected disorder.

The veteran's claim for service connection implicitly 
includes the assertion that his left knee disorder is related 
to service, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between the depression and its relationship 
to service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu, 2 Vet. App. at 492.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service because the condition was caused by 
another service connected disorder is not a sufficient basis 
for awarding service connection.  As there is no evidence 
that the veteran's left knee is related to service, and 
significant evidence against this claim, the claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

2.  Skin Rash

In this case, the Board finds that service connection for a 
skin rash is not in order.  While the veteran complained of a 
skin rash in an August 1995 VA general examination there is 
no competent medical evidence of a current skin rash or any 
other skin disorder.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).    Because there is no evidence of 
a current skin disorder service connection is denied.  

Beyond this fact, the Board must note that even assuming a 
skin disorder currently exists, the veteran was discharged 
from active service in October 1945, 60 years ago.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

New and Material Evidence Claims

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in October 2002, the amended 
regulations apply.

	1.  Herniated Nucleus Pulposus, L4-5 with Marked 
Degenerative Changes and Scoliosis

The veteran submitted his original claim for service 
connection for a back disorder in July 1947.  The RO denied 
that claim in an August 1947 rating decision, finding no 
injury to the back in service.  Although the RO provided 
notice of the denial, the veteran did not initiate an appeal.  
Therefore, the RO's decision of August 1947 is final.  
Veterans Regulation No. 2(a), Part II, Par. III; Department 
of Veterans Affairs Regulation 1008; 38 U.S.C. § 709 (1946).  

In December 1973 the veteran filed another claim for a back 
disorder.  The RO denied this claim a second time by rating 
decision dated in March 1974 and informed the veteran that in 
order to reopen his claim the veteran must submit new and 
material evidence to show that his back disorder was incurred 
or aggravated by military service or is etiologically related 
to his service connected right knee disorder.  Since March 
1974, the veteran has filed multiple claims to reopen his 
original claim for a back disorder.  Board decisions dated in 
November 1980, June 1985, and July 1996 have all similarly 
denied the reopening of the claim based on the veteran's 
failure to submit new and material evidence.

The veteran filed another claim for a back disorder in 
November 2002.  The RO denied this claim once more by a 
rating decision dated in December 2002, finding that the 
veteran had failed to submit new and material evidence to 
reopen the claim.  The veteran filed an NOD in March 2003, a 
SOC was issued in June 2003, and an appeal was timely filed 
in June 2003.

Upon review of the record, the Board finds that the new 
evidence received is new and material.  Specifically, July 
1979 and October 1983 statements from the veteran's private 
physician, Dr. J.D.V. and a March 2003 statement from the 
veteran's private physician, Dr. D.E.C. provide evidence of a 
nexus between the veteran's current back disorder and his 
service connected right knee disorder.  

The veteran's original claim for service connection for a 
back disorder was denied on a direct basis but was never 
considered on a secondary basis.  The private opinions 
submitted by the veteran are new and material within the 
meaning of the VA regulations, as the veteran's claim for 
service connection for a back disorder has never been 
adjudicated on a secondary basis.  38 C.F.R. §3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

	2.  Right Leg and Right Hip

The veteran submitted his original claim for service 
connection for a right leg and right hip disorder in May 
1979.  The RO denied that claim in a July 1979 rating 
decision, finding no current right leg disorder and no nexus 
between the veteran's right hip pain and his service 
connected right knee disorder.  This decision was confirmed 
by the Board in a November 1980 decision.  Therefore, the 
Board's decision of November 1980 is final.  38 C.F.R. 
§ 19.104 (1979), 38 U.S.C. § 4004(b) (1976).    

In December 1980 the veteran filed another claim for a right 
leg and right hip disorder.  The RO denied this claim a 
second time by rating decision dated in May 1983 because the 
veteran had failed to submit new and material evidence to 
show that his right leg and right hip disorders were incurred 
or aggravated by military service or were etiologically 
related to his service connected right knee disorder.  This 
decision was confirmed by the Board in June 1985 and July 
1996.

The veteran filed another claim for a right leg and right hip 
disorder in November 2002.  The RO denied this claim once 
more by a rating decision dated in December 2002, finding 
that the veteran had failed to submit new and material 
evidence to reopen the claim.  The veteran filed an NOD in 
March 2003, a SOC was issued in June 2003, and an appeal was 
timely filed in June 2003.

Upon review of the record, the Board finds that the veteran 
has failed to submit any new evidence showing either a right 
leg or right hip disability or a nexus to either service or 
his service connected right knee disorder.  The veteran does 
not have the medical credentials to provide a medical opinion 
associating this disorder with either service or a service 
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Given that the veteran has failed to submit any new or 
material evidence which may raise a reasonable possibility of 
substantiating his claim, the claim is not reopened.  38 
U.S.C.A. § 5108.

	3.  Gross Conversion, Hysterical Type, Personality, 
Claimed as Nervousness and Difficulty Talking

The veteran submitted his original claim for service 
connection for a psychological disorder in April 1974.  The 
RO denied that claim in an October 1975 rating decision, 
finding the veteran's psychological complaints to be "out of 
proportion" to the problems the veteran was having with his 
service connected right knee.  Although the RO provided 
notice of the denial, the veteran did not initiate an appeal.  
Therefore, the RO's decision of October 1975 is final.  38 
C.F.R. §§ 3.104, 19.118, 19.153 (1975); 38 U.S.C. § 4005(c) 
(1970).    

The veteran filed another claim for a psychological disorder 
in November 2002.  The RO denied this claim once more by a 
rating decision dated in December 2002, finding that the 
veteran had failed to submit new and material evidence to 
reopen the claim.  The veteran filed an NOD in March 2003, a 
SOC was issued in June 2003, and an appeal was timely filed 
in June 2003.

Upon review of the record, the Board finds that the veteran 
has failed to submit any new evidence showing either a 
psychological disorder or a nexus to either service or his 
service connected right knee disorder.  The veteran has 
simply reiterated his prior contentions before the RO many 
years ago.

Given that the veteran has failed to submit any new or 
material evidence which may raise a reasonable possibility of 
substantiating his claim, the claim is not reopened.  38 
U.S.C.A. § 5108.

A Total Rating (TDIU)

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service 
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The veteran is service connected for residuals of injury to 
the right knee with degenerative arthritis, evaluated as 10 
percent disabling, and medial and lateral laxity of the right 
knee associated with residuals of injury to the right knee, 
evaluated as 10 percent disabling.  A combined disability 
evaluation of 20 percent is in effect.  Therefore, he does 
not meet the minimum schedular criteria for a TDIU.

The Board has considered if the knee disorder should be 
increased in order to provide the basis for a finding of 
TDIU.  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  
Limitation of flexion to 15 degrees warrants a 30 percent 
evaluation under Diagnostic Code 5260 and limitation of 
extension to 20 degrees warrants a 30 percent evaluation 
under Diagnostic Code 5261.  Ankylosis of the knee (which is 
not indicated in this case) warrants a 30 percent evaluation 
under Diagnostic Code 5156 when the ankylosis is favorable or 
in slight flexion between 0 degrees and 10 degrees.  A severe 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 30 percent evaluation under Diagnostic 
Code 5257.  

The medical evidence of record provides no basis to find the 
knee disability 60 percent or more disabling, or 70 percent 
or more in combination.  All post-service medical records 
would supply very negative evidence against this such 
finding.  In this regard, it is important to note that the 
issue of an increased evaluation for the service connected 
knee disorder is only before the Board at this time in the 
context of whether it could provide a basis to grant a TDIU. 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable due to 
his service connected disabilities.  The veteran was afforded 
a VA examination in August 1995 to determine the severity of 
his service connected right knee disorder.  After examining 
the veteran the examiner opined that the veteran could 
conceivably do some light work, not requiring a lot of 
standing, walking, stair climbing or squatting or heave 
lifting.  

The veteran's service connected right knee disorder may 
interfere with some types of work but would not prevent him 
from obtaining work.  As stated by the Court itself, the 
record must reflect some factor that takes a particular case 
outside the norm in order for a claim for individual 
unemployability benefits to prevail.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).  The fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the total rating claim to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation. The appellant's service connected 
conditions may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of these conditions. 

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service connected right knee disorder 
or that he is incapable of performing the mental and physical 
acts required by employment due solely to his service 
connected disorder, even when his disability is assessed in 
the context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
5107(b).

The Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted credible supporting 
evidence of unemployability based on the current service 
connected disabilities.

The Board has considered the issue of whether it should delay 
the adjudication of this claim pending development of other 
service connection claims either recently raised by the 
veteran or being returned to the RO for development.  
However, in light of the veteran's age and the fact that the 
veteran frequently raises and then re-raises service 
connection claims over many years, the Board believes that 
such a delay is highly unwarranted.  Simply stated, if the 
Board delayed the adjudication of this TDIU claim pending the 
resolution of all service connection claims that have been 
raised (or will be raised) by the veteran, it is entirely 
possible that the claim of TDIU would never be adjudicated by 
the Board. 

If, in the future, the veteran is granted service connection 
for a new disorder, the RO may wish to revisit the issue of 
whether the veteran is entitled to TDIU.  However, further 
delay in the adjudication of this case at this time would not 
serve the interests of the veteran.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
November 2002 and November 2003.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson,  19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal and the statement of the case (SOC) he was provided 
with specific information as to why his claims were being 
denied, and of the evidence that was lacking.    

Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter specifically informed the 
veteran that it was necessary to send any evidence in his 
possession to VA that supports his claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SOC 
was provided to the veteran in June 2003.

The claims folder contains all available service medical 
records, VA medical records, VA examination reports, and 
private medical records.  The veteran has not identified any 
other outstanding evidence to be obtained.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A.  §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for a skin rash is denied.

As new and material evidence has been received, the claim for 
service connection for herniated nucleus pulposus, L4-5 with 
marked degenerative changes and scoliosis, is reopened.

New and material evidence not having not been received, the 
claim for service connection for right leg and right hip 
disorders is not reopened; the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for gross conversion, hysterical 
type, personality, claimed as nervousness and difficulty 
talking is not reopened; the appeal is denied.

Entitlement to a TDIU is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A.  This assistance specifically includes 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(c)(2) and (d) (West 2002).  In July 1979 and October 
1983 statements Dr. J.D.V., the veteran's private physician, 
opined that the veteran's back disorder was related to his 
service connected right knee disorder.  Similarly, a March 
2003 statement from another private physician, Dr. D.E.C., 
provides the same opinion.  The basis for such opinions is 
very unclear.  For example, neither doctors indicates why 
they believe that one disorder it related to another 
disorder.  

Given these opinions and the uncertainty as to the etiology 
of the veteran's current back disorder, on remand she should 
also be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran suffers 
from a low back disorder, and, if so, the 
examiner should opine as to the etiology 
of the diagnosed disorder, if possible.  
   
The claims folders must be made available 
to the examiner for review.  The examiner 
should indicate in the examination report 
that the veteran's claims folders were 
reviewed prior to the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  

The examiner should specifically review 
the service medical records; private 
medical records from 1972 showing a low 
back disorder; Dr. J.D.V.'s statements 
dated in July 1979 and October 1983; and, 
Dr. D.E.C.'s statement dated in March 
2003.  The examiner should state whether 
the veteran suffers from a low back 
disorder, and, if so, the examiner should 
then give an opinion as to whether or not 
there is a 50 percent probability or 
greater that the veteran's low back 
disorder was caused by any of his service 
connected right knee disorder.

2.   The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete, and if additional 
evidence is obtained, the claim should be 
readjudicated.  If the claim remains 
denied the RO must furnish the claimant 
and her representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN C. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


